Melvin Mayfield, Judge, concurring. I concur in the reversal of this case because the affidavit for the search warrant did not show the underlying basis for the officer’s belief that his informant was credible and reliable. I do not agree, however, that the affidavit was defective because there was an insufficient reference to the time the criminal activity was observed. The case of Herrington v. State, 287 Ark. 228, 697 S.W.2d 899 (1985), holds that the good faith exception to the exclusionary rule applied in United States v. Leon, 468 U.S. 897 (1984), would be followed in Arkansas so that the absence of a reference to time in an affidavit would not make the subsequent warrant automatically defective. The court said: Rather, in such a situation, we look to the four corners of the affidavit to determine if we can establish with certainty the time during which the criminal activity was observed. If the time can be inferred in this manner, then the police officer’s objective good faith reliance on the magistrate’s assessment will cure the omission. 287 Ark. at 232 (emphasis supplied). In the present case, the affidavit, after describing a certain residence, clearly states that “there is now being concealed” in that residence certain controlled substances. I think this time reference is sufficient and to hold otherwise negates the good faith rule of Leon and Herrington.